DETAILED ACTION
Response to Amendment
Claims 1, 4-9, 13, 15, 17-20, and 33-43 are pending. Claims 1, 4-9, 13, 15, 17-20, and 33-41 are amended directly or by dependency on an amended claim. Claims 42 and 43 are new.
Response to Arguments
Applicant’s arguments, see pages 11-14, filed February 10, with respect to the 35 USC 103 rejections of claims 1, 4-9, 13, 15, 17-20, and 33-41 along with accompanying amendments received on the same date have been fully considered and are persuasive.  The 35 USC 103 rejections of claims 1, 4-9, 13, 15, 17-20, and 33-41 have been withdrawn. 

Allowable Subject Matter
Claims 1, 4-9, 13, 15, 17-20, and 33-43 are allowed.
The following is an examiner’s statement of reasons for allowance: As noted, arguments and amendments with respect to the cited prior art are persuasive. The following art is also cited as relevant, but not sufficient to disclose, teach or fairly suggest the subject matter of the independent claims: 

“Integrating Co-regulated Gene-groups and Pair-wise Genome Comparisons to
Automate Reconstruction of Microbial Pathways”: This paper extends previously described automated techniques by automatically integrating the information about automatically derived co-transcribed gene-groups, functionally similar genegroups derived using automated pair-wise genome comparisons and automatically derived orthologs (functionally equivalent genes) to derive microbial metabolic pathways; After marking the start of 
was repeated for every gene-group in S5 to identify other pathway traces. At the end of the process, the individual pathway traces were collected. These pathway traces contain extra information about non-enzymatic genes and regulatory genes in addition to some additional enzymes. Let this set be S7. The pathway traces in set S7 containing the orthologs in the set S2 were identified. These traces were filtered as the final pathway traces. Other pathway traces
were discarded.

“Fast and accurate short read alignment with Burrows–Wheeler Transform”: With the prefix trie, testing whether a query W is an exact substring of X is equivalent to finding the node that represents W, which can be done inO (|W|) time by matching each symbol in W to an edge, starting from the root. To allow mismatches, we can exhaustively traverse the trie and match W to each possible path. We will later show how to accelerate this search by using prefix information of W. Figure 1 gives an example of the prefix trie for ‘GOOGOL’. The suffix array (SA) interval in each node is explained in Section 2.3.

“MetaVelvet: an extension of Velvet assembler to de novo metagenome assembly from short sequence reads”: For each input read, the ordered set of overlapping k-mers is defined. Next, the ordered set is cut whenever an overlap with another read begins or ends. For each uninterrupted ordered subset of original k-mers, a node is created. Two nodes can be connected by a directed edge. If two nodes are connected, the last k-mer of an origin node overlaps by k1 nucleotides with the first of its destination node. New directed edges are 
the same k-mer frequencies, the origin nodes of two incoming edges for the chimeric node belong to two different species and hence have different k-mer frequencies; Once a candidate for chimeric node is identified, the candidate node is checked for ‘consistency’ with pairedend
information. If a significant amount of paired-end reads connect an origin node of an incoming edge of the chimeric node with a destination node labeled differently from the origin node (that is, the paired-end reads connect an origin node labeled ON and a destination node labeled
OFF or vice versa, as shown in Figure 4), the candidate node is discarded

“Alignment of whole genomes”: As the name implies, a suffix tree is a compact representation that stores all possible suffixes of an input sequence S. A suffix is simply a subsequence that begins at any position in the sequence and extends to the end of the sequence. Each suffix in S can be located by traversing a unique path in the tree from the root node to a leaf node. In other words, each leaf node represents a unique suffix. A sequence of 
Note that each internal node in a tree corresponds to a repeated sequence in the original genome, where the repeat number equals the number of leaf nodes underneath that node in the tree 

“A Comparative Analysis between k-mers and Community Detection-based Features for the Task of Protein Classification”: In related work on community detection, Grivan [16] and Newman [17] proposed a hierarchical divisive algorithm,that iteratively removes edges between nodes based on their “betweenness,” until the modularity of a partition reaches the maximum.

“Unified encoding for hyper-heuristics with application to bioinformatics”: This heuristic basically tries to insert a new node into the sequence. By definition of the solution encoding, the node has to be unique, so it cannot be part of the sequence already. Thus, this heuristic is not useful for solutions of length n, because there is no unique node that can be inserted; 5.2 Remove heuristic Input: pos—a position in the sequence from which a node should be deleted This heuristic is used to remove nodes from the solution to get shorter solutions. It is complementary with the insert heuristic—one can invert the effect of the other. With insert and remove heuristics it is possible to reach every possible solution from the search space. However, it might not be the fastest way to do so. Next three heuristics are in some way a combination of those two basic low level heuristics, but because they are considered as a single move, they might be more efficient; pos—a position in the sequence from which a node should be picked out dest—a position in the sequence at which this node should be inserted

from pos and instantly inserts it at dest.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M ENTEZARI HAUSMANN whose telephone number is (571)270-5084.  The examiner can normally be reached on 10-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT M RUDOLPH can be reached on (571)272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/MICHELLE M ENTEZARI/Primary Examiner, Art Unit 2661